This is an action against "S. H. and F., receivers of R. and D. R. R. Co." It is not an action against them individually. It is, in fact, an action against the corporation. The recovery, if any, must be paid out of the property of the corporation. The receivers are named only because they are temporarily in management of the corporation in place of its regular officials. The Code, section 217, provides that when an action is against a corporation, service of summons can be made on a local agent. Here, service was upon the station agent at Charlotte. He could as readily notify the receivers as he could the president, if the latter had been in charge, and he was as truly the local agent of the corporation as the corporation is in fact the real defendant. Whether any judgment recovered might or might not be paid in preference to other debts of the corporation does not affect this question. In Eddy v.Lafayette, 49 Fed., 807, it is held that the Act of Congress (24 U.S. St., 554, 3 Mar., 1887, secs. 2 and 3) authorizing suits to be brought against receivers without special leave, "placed receivers on the same plane with railroad companies, both as respects liability to be sued for acts done while operating the railroad and as respects the mode of obtaining service," and hence upheld the sufficiency of service on (602) a local agent, as in our case. The same service was held sufficient in Trust Co. v. R. R., 40 Fed., 426.
We have decided the question of practice, but it must be noted that the appeal was improvidently taken. No appeal lies from a refusal to dismiss, as has been repeatedly held. The defendants should have had their exception noted in the record and have proceeded on the merits. This is pointed out in Guilford v. The Georgia Co., 109 N.C. 310.
Appeal dismissed.
Cited: Grady v. R. R., 116 N.C. 954; Graham v. O'Bryan, 120 N.C. 464;Howe v. Harper, 127 N.C. 358; Kissenger v. Fitzgerald, 152 N.C. 250;S. v. R. R., ib., 786; Hollowell v. R. R., 153 N.C. 21; Pants Co. v.Ins. Co., 159 N.C. 80. *Page 415